Title: From George Washington to John Hancock, 28 May 1777
From: Washington, George
To: Hancock, John



Sir
Morristown May 28th 1777.

The inclosed, is a Copy of a Letter, received yesterday from Genl Howe. Congress will perceive by referring to the Copy of his Letter of the 21st of April, transmitted in mine of the 26th, that he persevered in his demand for an equal number of prisoners to be returned, for those sent out by him, and which have been the Subject of Controversy between us. As General Howe has called upon me again for my final decision upon the subject, and Congress are fully possessed of it, having received transcripts of every paper respecting it, I wish them to take the matter under their earliest consideration and to inform me, as soon as they can, Whether the Grounds on which it has been conducted by me, are agreable to their Ideas, and Whether my Objections are or are not to be departed from. The Affair is particularly stated in my Letter of the 9th Ulto to Genl Howe, in Answer to the paper addressed to me by Lt Colo. Walcot, Copies of which were inclosed in my Letter to the president, on the 10th of the same Month. The dispute, so far as Genl Lee is concerned, rests at present on their declaring him exchangeable, as other Prisoners are on the principle of equality of Rank; to insure which, or his safety, Lt Colo. Campbell & the Hessian Feild Officers are detained. The other Objection to returning

their prisoners, is, that a great proportion of those sent out by them, were not fit Subjects of Exchange when released and were made so by the severity of their Treatment and confinement, and therefore a deduction should be made from the list.
Good faith seems to require, that we should return, as Many of theirs at least, as we received effectives from them; I mean such, as could be considered capable of being exchanged; and perhaps sound policy, that the Agreement subsisting for Exchanges, should continue. On the Other Hand it may be said, that our prisoners in General, in the Enemy’s Hands at present, will have greater Security, by our retaining them, and that Genl Howe will be less apt to relinquish any part of his claim, the more the number in our Hands, is diminished by an Exchange. I confess, I am under great difficulty in this business; But what, is more particularly the cause for this Application, is, the latter part of the first paragraph of the Inclosed Copy. “and for your determination respecting the prisoners now here, that I may make my Arrangements accordingly.” This is couched in Terms of great ambiguity, and I am really at a loss, what interpretation to give it. Whether he intends, that his conduct respecting them, shall be, as I advise—(This appears more favourable than can well be expected)—Or, that if the previous demand, is not answered, in a satisfactory manner, he shall consider them on a different footing from that on which our former prisoners were & the Agreement totally dissolved. We are told Government, offered the prisoners, they took to the India Co., & they have procured an Act, dispensing with that of the Habeas Corpus in particular cases of persons supposed inimical to them &c. How far they or their Commanders may adopt these Measures, remains to be known; I have only mentioned them, as they respect the Genl Subject of my Letter.
Notwithstanding my recommendation, agreable to what I conceived to be the sense of Congress, Lt Colo. Campbell’s treatment continues to be such, as cannot be justified either on the principles of Generosity or strict retaliation, As I have authentic information and I doubt not, you will have the same, that Genl Lees situation is far from being rigorous or uncomfortable. Except his not being permitted to go at large on parole, he has reason to be content with every other circumstance of his treatment.
I am just moving to Bound Book from whence I returned yesterday morning. On Monday Morning a Body of the Enemy advanced near that post; they retreated on seeing a detachment marched to Meet them. there was some firing at long shot, but without any great damage. we had only three Men slightly wounded—What their Loss was, I know not; Three of their Light Horse were killed. By advices from

the Eastward, the Troops are coming from Rhode Island. I have the Honor to be with great respect Sir Yr Most Obedt Servant

Go: Washington

